F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUN 17 1998
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                  Case No. 97-4037
                                                    (D.C. 96-CR-143-C)
 ROBERT D. REED,                                     (District of Utah)

              Defendant-Appellant.



                             ORDER AND JUDGMENT         *




Before HENRY , Circuit Judge, HOLLOWAY , Senior Circuit Judge, and
LUCERO , Circuit Judge.



      Robert Reed pled guilty to one count of wire fraud and one count of

transportation of a stolen vehicle in interstate commerce after he sold a stolen

backhoe. The district court sentenced him to a 33-month term of imprisonment.

Mr. Reed appeals his sentence. We review for clear error the district court's

factual findings at sentencing, and we review de novo the court's interpretation of

the Sentencing Guidelines.    United States v. Simpson , 94 F.3d 1373, 1380 (10th

      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th     Cir. R. 36.3.
Cir. 1996). Finding no error, we affirm.

      At sentencing, the district court assessed twelve criminal history points,

which amounted to a criminal history category of V. Mr. Reed contests three of

the twelve criminal history points, arguing that he should have been placed in

criminal history category IV. The additional three points were added as a result

of the sentences imposed for prior convictions. The first prior conviction

involved issuing a worthless check. The second prior conviction was for theft of

a backhoe and failure to appear. Mr. Reed contests one criminal history point

from the worthless check offense, and he contests two criminal history points

from the failure to appear. We shall address each contention in turn.

      A. Assessment of one criminal history point for bad check offense.

      In March 1990, Mr. Reed was charged with issuing a worthless check in

Barton County, Kansas. According to a copy of a journal entry     1
                                                                      certified by the

Kansas state district court, Mr. Reed pled guilty to this misdemeanor charge. The

journal entry, which the state district judge signed, indicates that the court

sentenced him to a 30-day term of imprisonment in the Barton County jail, and

the court ordered him to pay restitution. Mr. Reed claims, however, that he never

appeared in court and that he never intended to plead guilty to the charge.


      The copy of the journal entry contained in the record is incomplete.
      1

However, a complete copy of the journal entry is appended to Mr. Reed's
Opening Brief.

                                           2
Furthermore, neither he nor his attorney signed the journal entry. According to

him, he paid court costs and restitution through an attorney, and he understood

that the case was dismissed. Thus, he argues that the district court incorrectly

relied on the journal entry to assess an additional criminal history point.

       The Simpson court faced a similar issue. In      Simpson , 94 F.3d at 1373, the

defendant challenged the district court's use of a prior conviction to enhance his

sentence. He claimed that the conviction was the result of a guilty plea that he

had not entered voluntarily.    Id. at 1381. The probation office, however,

submitted a certified docket sheet indicating that Mr. Simpson had pled nolo

contendere and that the court found him guilty.       Id. On appeal, the defendant

claimed that the docket sheet was not sufficient evidence for the court to

conclude that the conviction was genuine.        2



       The Simpson court began its analysis by noting that "[t]he government

must establish the fact of a prior conviction by a preponderance of the evidence."

Id. The court stated that "a certified docket sheet is adequate,     absent some

contradictory evidence by the defendant      , to establish the existence of a prior

conviction for this sentencing purpose."      Id. (emphasis added). The government

argues that Mr. Reed's self-serving statement that he never pled guilty does not



       2
        The defendant argued this despite some evidence that he had conceded the
fact of his prior conviction in the trial court. Simpson , 94 F.3d at 1381.

                                             3
constitute sufficient "contradictory evidence by the defendant" within the

meaning of Simpson . Mr. Reed argues, on the other hand, that his statement,

along with the fact that he never signed the journal entry, is sufficient

contradictory evidence.

       We need not define the precise scope of "some contradictory evidence"

within the meaning of Simpson . We do not think the district court erred in

balancing the evidence before it, nor did it err in finding that the government had

proved the fact of the prior conviction by a preponderance of the evidence. The

district court weighed the certified journal entry signed by a state district judge

against Mr. Reed's self-serving statement that he never pled guilty to the

misdemeanor. The court found that the journal entry was sufficient to establish

the fact of Mr. Reed's prior conviction. Rec. vol. II at 10. We cannot say that

the district court clearly erred in so finding. Moreover, "'with the exception of a

collateral attack based on the complete denial of counsel, a district court

sentencing a defendant under the career offender provisions of the Guidelines

cannot consider a collateral attack on a prior conviction.'"   Simpson , 94 F.3d at

1381 (quoting United States v. Garcia , 42 F.3d 573, 581 (10th    Cir. 1994)). Thus,

the district court did not err when it assessed one criminal history point for Mr.

Reed's bad check conviction.

       B. Assessment of two criminal history points for failure to appear.


                                              4
       In August 1992, Mr. Reed was charged with theft of a backhoe. During

the course of the proceedings, he failed to appear for a hearing, and he was

subsequently charged with failure to appear. On November 2, 1993, a court

imposed a five-year sentence for the underlying crime and an additional one-year

sentence, to run consecutively, for the failure to appear.

       In the case at bar, the district court assessed three criminal history points

for the theft sentence and an additional two points for the failure to appear

sentence. Mr. Reed argues that the court erred when it assessed the additional

two points for the failure to appear. According to him, since the theft and the

failure to appear were related, and since they were consolidated for sentencing

purposes, the district court should only have assessed a total of three criminal

history points for the theft and failure to appear combined.

       According to U.S.S.G. § 4A1.2(a)(2), for purposes of computing criminal

history points, "[p]rior sentences imposed in unrelated cases are to be counted

separately." According to the commentary, "[p]rior sentences are not considered

related if they were for offenses that were separated by an intervening arrest."       Id.

cmt. 3. The government, relying on       United States v. Wilson , 41 F.3d 1403 (10th

Cir. 1994), argues that the sentences for theft and for failure to appear are

unrelated because they were separated by an intervening arrest. We agree that

Wilson controls the disposition of this portion of Mr. Reed's appeal.


                                             5
      In Wilson , the defendant, who was convicted of being a felon in possession

of a firearm, had formerly faced charges for three other crimes and, while the

charges were pending, had failed to appear for a scheduled court hearing.     Id. at

1404. He was subsequently charged with bail jumping.        Id. He received a five-

year suspended sentence for the underlying crimes and a one-year suspended

sentence for bail-jumping, to run concurrently.    Id.

      At Mr. Wilson's sentencing on the felon in possession of a firearm

conviction, the district court assessed one criminal history point for the three

underlying crimes and one criminal history point for bail-jumping.      Id. Mr.

Wilson argued that he should only have received one criminal history point

instead of two because the sentences were "related" within the meaning of

U.S.S.G. § 4A1.2. On appeal, this court noted that the bail-jumping charge and

the other charges were separated by an intervening arrest. Relying on comment 3

to § 4A1.2, the court held that the bail-jumping sentence was properly counted

separately. Id. at 1405.

      Likewise, in the case at bar, Mr. Reed was arrested for his failure to appear

after he had been charged with theft. Thus, according to § 4A1.2 cmt. 3 and

Wilson , the two sentences were unrelated because they were separated by an

intervening arrest. The district court, therefore, correctly treated the sentences

separately for the purpose of assessing criminal history points.


                                            6
         In sum, the district court properly assessed one criminal history point for

the worthless check sentence and an additional two criminal history points for the

failure to appear sentence. Therefore, we AFFIRM the judgment of the district

court.

                                                Entered for the Court,



                                                Robert H. Henry
                                                Circuit Judge




                                            7